November 7, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           KENDRA CAIN, Appellant

NO. 14-13-00825-CV                          V.

 ESTATE OF LYDIA TEBO NORMAN, AS ESTATE REPRESENTATIVE OF
                 LYDIA TEBO NORMAN, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on August 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Kendra Cain.


      We further order this decision certified below for observance.